Citation Nr: 9907023	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $22,496.00.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Denver, Colorado, 
which denied the veteran's request for waiver of an 
overpayment.


FINDINGS OF FACT

1.  The veteran knew or should have known that he needed to 
inform the VA of any benefits he received from Social 
Security, and that such benefits would be used to calculate 
the amount of VA pension benefits to which he was entitled.

2.  Not only did the veteran fail to report that he was in 
receipt of Social Security benefits, he took affirmative 
steps to report that he was not in receipt of such benefits; 
he made assertions that were not in accord with the known 
facts.  

3.  The veteran's misrepresentation that he was not in 
receipt of Social Security benefits constituted unfair or 
deceptive dealing by one who sought to gain thereby at 
another's expense and involved conduct undertaken with intent 
to seek an unfair advantage with knowledge of the likely 
consequences.

4.  Misrepresentation and/or bad faith on the veteran's part 
in the creation of the indebtedness at issue precludes 
consideration of waiver of that indebtedness as a matter of 
law.


CONCLUSION OF LAW

The veteran's active misrepresentation and bad faith actions 
giving rise to the overpayment of pension benefits at issue 
precludes consideration of waiver of recovery of that 
indebtedness.  38 U.S.C.A. §§ 5302, 5107(a) (West 1991); 38 
C.F.R. §§ 1.962, 1.964, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In June 1992, the veteran submitted a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
wherein he initiated his claim for a nonservice-connected 
pension.  At that time the veteran reported that he received 
no monthly income from any source including Social Security.  
He also reported that he had not applied for nor was he 
entitled to received any benefits from the Social Security 
Administration (SSA).  Furthermore, he stated that he did not 
intend to apply for SSA benefits within the next 12 months.  

Following development of this claim, including a September 
1992 VA examination, the RO found that he met the basic 
eligibility for a nonservice-connected pension in an August 
1993 rating decision.  The nonservice-connected conditions 
noted at that time were paranoid schizophrenia, competent, 
evaluated as 70 percent disabling; hypertension, evaluated as 
10 percent disabling; history of appendectomy and hernia 
repair, both evaluated as zero percent disabling 
(noncompensable).  In correspondence dated that same month, 
the RO noted, among other things, that the veteran had 
indicated he was in receipt of workmen's compensation.  The 
RO informed the veteran that they needed to know if he was 
still receiving this compensation, and in what amount.  It 
was noted that an Improved Pension Eligibility Verification 
Report was enclosed, and that the veteran needed to submit 
this document as soon as possible.

In August 1993, the veteran submitted both a VA Form 21-0517-
1, Improved Pension Eligibility Verification Report (Veteran 
With Children), and a VA Form 21-0515-1, Improved Pension 
Eligibility Verification Report (Veteran With No Dependents).  
On both of these documents, the veteran reported that he 
received no monthly benefits from the SSA.  Additionally, on 
a separate statement dated that same month, the veteran 
reported that he had stopped receiving workmen's compensation 
in February 1992.  

By correspondence dated August 1993, the RO informed the 
veteran of the amount of his pension award.  The RO informed 
the veteran that the amount of the award was based upon a 
countable annual income of $0.00 since June 1992.  
Additionally, the RO specifically noted that the veteran had 
reported that he received no SSA benefits.  The RO further 
informed the veteran that the rate of his VA pension depended 
on total "family" income which included his income and that 
of any dependents, and that the RO was required to adjust his 
payments whenever his income changed.  Therefore, the veteran 
was informed that he needed to notify the RO immediately if 
income was received from any source and that he was required 
to report any changes in his income.  The veteran was 
informed that his failure to promptly tell VA about income 
changes could create an overpayment which would have to be 
repaid.  

In March 1994, the RO received a VA Form 21-0516-1, Improved 
Pension Eligibility Verification Report (Veteran With 
Spouse), wherein the veteran reported that neither he nor his 
spouse received any monthly benefits from Social Security.  
He also reported that neither of them expected to have any 
income for the period from February to July 1994.  The 
veteran also submitted a statement at that time in which he 
reported that he had been denied Social Security benefits in 
January 1994, and that he would have a hearing on this claim 
as soon as one was scheduled.  In Support of this assertion, 
the veteran submitted a copy of a Notice of Reconsideration 
by the SSA, dated in January 1994.  The SSA found that while 
some kinds of work were not possible for the veteran, his 
condition did allow other less demanding work.  Thus, the 
evidence did not show that the veteran's condition was 
disabling on or before March 31, 1993, the date his Social 
Security Disability ended.

Correspondence was sent to the veteran from the RO in March 
1994, wherein the RO notified the veteran of his new pension 
rate.  The RO again notified the veteran that this award was 
based upon a countable annual income of $0.00.  The veteran 
was informed again that he needed to notify the VA of any 
changes in his income, and that failure to notify the VA 
promptly of such changes could result in the creation of an 
overpayment in his account.

On a September 1994 VA Form 21-0516, the veteran reported 
that neither he nor his wife received any Social Security 
benefits.  He also reported that neither of them had received 
any income for the period from September 1993 through August 
1994, and that neither expected to receive any income from 
any source for the period from September 1994 through August 
1995.

By correspondence dated in February 1995, the RO informed the 
veteran that the VA and SSA matched Social Security numbers 
and other information to verify the accuracy of their 
respective payments.  The RO informed the veteran that some 
of the information contained in his records could not be 
verified by Social Security, or there was a discrepancy in 
VA's information.  Accordingly, the veteran was requested to 
provide information on his spouse's date of birth, as well as 
information verifying his spouse's Social Security number.  
The evidence on file shows that the veteran provided this 
information in March 1995.

In October 1995, the RO sent correspondence to the veteran's 
former employer.  The RO noted that the veteran was shown as 
having been employed in some capacity by this company in 
1993, and requested that the company confirm if the veteran 
was employed in some capacity and, if so, what were his total 
gross wages.  The company reported that the veteran had 
worked part-time until April 1993, for which he received a 
total salary of $4,076.30.  Further, the company reported 
that the veteran had not worked for them in 1994 or 1995.

By correspondence dated in February 1996, the RO informed the 
veteran that they proposed to reduce his benefits retroactive 
to February 1, 1993, based upon information of previously 
unreported income.  The unreported income for this period 
included the wages he had received from his former employer, 
other income of $71.00, and $0.00 from Social Security and 
retirement income.  The RO subsequently proceeded with this 
action in April 1996.  This action resulted in the creation 
of an overpayment of $4,250.00, as noted in correspondence 
dated in May 1996.  The evidence on file shows that the 
veteran requested a waiver of this amount in June 1997.  This 
request was denied in July 1997 on the ground that the 
veteran had failed to submit his application for waiver 
within 180 days of the date of notification.  38 C.F.R. 
§ 1.963(b)(2).

On a VA Form 21-516-1, dated in March 1997, the veteran 
reported that neither he nor his spouse received monthly 
Social Security benefits.

In May 1997, the RO sent correspondence to the veteran, 
wherein they reported having received information from the 
SSA that he was in receipt of monthly benefits.  
Consequently, the RO proposed to reduce the veteran's monthly 
benefits retroactive to October 1, 1994.  The RO requested 
that the veteran submit a copy of his Social Security award 
letter which showed the specific amount of his Social 
Security checks, and the date on which he began to receive 
Social Security benefits.  No response appears to have been 
made to this request for information.  By correspondence 
dated in September 1997, the RO informed the veteran that it 
was proceeding with the proposed reduction of his VA benefits 
retroactive to October 1, 1994.

In October 1997, the RO informed the veteran that the amount 
of indebtedness created by this overpayment was $22,496.00.  
The veteran's request for a waiver of overpayment was 
received later that same month.

On a VA Form 20-5655, Financial Status Report, dated in 
December 1997, the veteran reported that his family monthly 
expenses exceeded family monthly net income by $465.00.  He 
also reported that he had been adjudicated bankrupt, and was 
discharged from bankruptcy in December 1993.  

In a January 1998 statement, the veteran reported that 
payment of the overpayment would cause him extreme financial 
hardship.

The Committee denied the veteran's waiver request in a 
January 1998 decision.  At that time, the Committee noted 
that the veteran was receiving a nonservice-connected 
pension; that he began to receive Social Security effective 
October 1, 1994, but failed to notify the VA of these 
benefits; and that as late as March 1997, his Eligibility 
Verification Report showed "0" (zero) for Social Security 
benefits.  Therefore, the Committee concluded that the 
veteran knowingly misrepresented his position in order to 
gain a benefit to which he was not entitled to.  The 
Committee noted that misrepresentation was a statutory bar 
against considering waiver under the standards of equity and 
good conscience.

The veteran submitted his Notice of Disagreement in July 
1998.  At that time, he reported that he assumed by notifying 
the VA Hospital that he was receiving Medicare that the VA 
benefits office would also be notified.  He stated that he 
was admitted to the hospital 2 years earlier, at which time 
he went to the admissions office and informed them that he 
was receiving both Social Security and Medicare.  The veteran 
stated that he continued to receive VA benefits, but on each 
occasion that he was admitted he told them - presumably the 
VA Hospital - that he was receiving benefits.  Further, the 
veteran submitted a VA Form 20-5655, dated in July 1998, 
which indicated that his monthly expenses exceeded monthly 
income by $341.00.

A Statement of the Case was issued in August 1998.  At that 
time, the RO noted that the veteran reported that he informed 
the VA Medical Center of his income, and assumed that this 
facility would inform the RO.  The RO also noted that the 
veteran reported he made these statements 2 years ago, while 
his debt was figured back 4 and 1/2 years ago.  With respect to 
this contention, the RO noted that the cases of Lynch v. 
Gober, 11 Vet. App. 22 (1997), and Bell v. Derwinski, 2 Vet. 
App. 611 (1992), both indicated that constructive notice is 
not assured by telling the medical side of the VA and 
assuming the Adjudication part of the benefit side should 
find out.  More importantly, the RO stated that the veteran's 
case went one step closer, in that he told the medical side 
of income and reported zero income to the RO on his 
Eligibility Verification Reports.  This false reporting to 
Adjudication was where the misrepresentation stemmed from, 
and by this misrepresentation the veteran obtained a benefit 
to which he was not entitled to.  Although it was 
acknowledged that the veteran had submitted information to 
support a claim of hardship, the RO noted that this was an 
element of equity and good conscience and that such factors 
could not be considered where misrepresentation had been 
found.

On his Substantive Appeal, the veteran reiterated his 
contention that when he reportedly informed the VA Hospital 
that he thought he was informing the VA in general.  Further, 
he stated that the income reports were a different matter.  
He contended that he did not commit misrepresentation since 
he did not know that he had to claim income other than VA 
income, since they were VA forms.  Moreover, he indicated 
that he had trouble understanding the forms, and that it was 
difficult for him to follow the rules and regulations, but 
that he did his best and tried to keep in touch with his VA 
representative.  Additionally, he stated that he was unable 
to work and unable to function by himself on a daily basis.

The veteran's spouse also provided contentions in support of 
the waiver request.  She contended that the veteran's mental 
disabilities made it difficult for him to understand all of 
the laws and regulations.  Specifically, she asserted that 
the veteran had schizophrenia, manic depression, and anxiety, 
for which he took a great deal of medication.  As a result, 
the veteran was forgetful, unresponsive at times, and unhappy 
most of the time.  She also stated that the veteran's 
condition continued to degenerate, and gave specific examples 
thereof.


Legal Criteria.  Essentially, pension is a monthly or other 
periodic payment made by VA to a veteran because of service, 
age, or nonservice-connected disability, or to a surviving 
spouse or child of a veteran because of the nonservice-
connected death of the veteran.  See generally 38 U.S.C.A. §§ 
101, 1501 et seq.  Overpayments created by retroactive 
discontinuance of an award are subject to recovery if 
recovery is not waived.  The law precludes waiver of recovery 
of an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 (1998).  It 
should be emphasized that only one of the three elements 
(fraud, misrepresentation, or bad faith) need be shown to 
preclude consideration of waiver of recovery of overpayment.  
38 U.S.C.A. § 5302(c).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience."  

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
which results in a loss to the Government."  See 38 C.F.R. 
§ 1.965(b)(2).  Misrepresentation is commonly understood to 
be any manifestation, by words or other conduct, by one 
person to another that, under the circumstances, amounts to 
an assertion not in accordance with known facts.  Black's Law 
Dictionary, 6th. Ed., 1990.  Misrepresentation of a material 
fact must be more than non-willful or mere inadvertence.  38 
C.F.R. § 1.962(b).  Under 38 C.F.R. § 3.1(aa), fraud means an 
intentional misrepresentation of fact, or the intentional 
failure to disclose pertinent facts, for the purpose of 
obtaining or retaining, or assisting an individual to obtain 
or retain, eligibility for Department of Veterans Affairs 
benefits, with knowledge that the misrepresentation or 
failure to disclose may result in the erroneous award or 
retention of such benefits.

A veteran who is receiving pension must notify VA of any 
material change or expected change in his income or other 
circumstances which would affect his entitlement to receive, 
or the rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that he will 
begin to receive additional income.  38 C.F.R. § 3.660.


Analysis.  In the instant case, the veteran does not dispute 
the validity of the debt created by the overpayment.  
Furthermore, he has submitted no evidence to dispute the date 
determined by the RO for when he began receiving Social 
Security benefits, or the amount thereof.  Accordingly, the 
Board will not address these findings as they stand 
undisputed.

The evidence on file clearly shows that the veteran knew or 
should have known that he needed to inform VA that he was in 
receipt of Social Security benefits.  The VA Form 21-526 
wherein the veteran made his initial claim for nonservice-
connected pension specifically asked the veteran whether he 
was in receipt of Social Security benefits.  All of the 
correspondence concerning his payments of nonservice-
connected pension clearly state that the amount of pension 
was calculated, at least in part, on the fact that he 
reported that he received no Social Security benefits.  The 
RO also informed the veteran that he needed to report any 
income he received from any source.  Further, the various 
Improved Pension Eligibility Verification Reports submitted 
by the veteran had Social Security benefits pre-printed on 
the documents as income the veteran was required to report.  
The veteran personally wrote in "0" (zero) on all of these 
forms up to and including March 1997.  Thus, the veteran's 
contention that he was unaware that he did not know he needed 
to list Social Security benefits on these forms are without 
merit.  This finding is also supported by the fact that the 
veteran personally submitted the January 1994 Notice of 
Reconsideration from the SSA which denied his claim for 
Social Security benefits.  In short, this action shows that 
the veteran was aware that this was information that the RO 
needed in regard to his VA benefits.

The Board notes that the veteran has stated that he informed 
the VA Hospital that he was in receipt of Social Security, 
and that he assumed they would inform the RO.  The veteran 
reported in a July 1998 statement that he first informed the 
VA Hospital two years earlier, that is, in 1996.  However, 
the veteran reported in March 1997 that he was not receiving 
Social Security benefits.  Thus, he continued to report to 
the RO that he was not receiving Social Security benefits 
after he reportedly informed the VA Hospital otherwise.  In 
other words, the veteran continued to misrepresent the status 
of his claim for Social Security benefits after he reportedly 
took steps to inform VA as to his receipt of SSA benefits.  
Further, the veteran's alleged report to a VA medical 
facility that he was in receipt of SSA benefits was more than 
a year after he first began to receive Social Security 
benefits.  The Board also notes that the veteran's statements 
further supports the previous finding that the veteran knew 
or should have known that he needed to inform the VA of the 
amount of Social Security benefits that he was receiving.  By 
allegedly informing the VA Hospital and assuming that the RO 
would be notified, the veteran acknowledged that he was aware 
that the RO needed to be informed of this information.  

The veteran and his spouse have indicated that the veteran 
was unable to comprehend all of the laws and regulations due 
to his mental condition.  The Board notes that the September 
1992 VA examination diagnosed the veteran with schizophrenia.  
However, the veteran was found to be competent for VA 
purposes.  No evidence is on file which refutes that 
determination other than the contentions of the veteran and 
his spouse.  Nothing in the record shows that either of them 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, there is no 
competent medical evidence which shows that the veteran was 
not competent for VA purposes.  This finding is also 
supported by the fact that the veteran has continued to 
submit various statements, including Financial Status 
Reports, in regard to his nonservice-connected pension and 
request for a waiver.  Nothing indicates that the veteran 
needed any assistance in the completion of these documents.

For the reasons stated above, the Board has concluded that 
the veteran knew or should have known that he needed to 
inform the VA that he was in receipt of Social Security 
benefits as this was used to calculate the amount of VA 
benefits to which he was entitled.  Not only did the veteran 
fail to inform the VA that he was in receipt of these 
benefits, he affirmatively asserted that he was not in 
receipt of such benefits.  As such, he made assertions that 
were not in accord with the known facts.  In short, the 
veteran committed misrepresentation.  See Black's Law 
Dictionary, 6th. Ed., 1990; see also 38 C.F.R. §§ 1.962(b), 
1.965(b)(2), 3.1(aa).  This action constituted unfair or 
deceptive dealing by one who sought to gain thereby at 
another's expense and involved conduct undertaken with intent 
to seek an unfair advantage with knowledge of the likely 
consequences.  Consequently, his request for a waiver of 
overpayment of pension benefits is precluded as a matter of 
law.  The standards of equity and good conscience are not for 
application.


ORDER

Entitlement to a waiver of overpayment of pension benefits in 
the amount of $22,496.00 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 
- 12 -





